Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103.
Claims 1, 3-7, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Merminod et al. (US 20100252407) in view of Lai, et, al. (US20210193411).
Regarding claim 1, Merminod teaches a keycap, comprising: an inner keycap member 115 comprising an inner body 115 and an inner sidewall (sidewall of the keycap 115), the inner sidewall being disposed on the periphery of the inner body; an outer keycap member 105 disposed on the inner keycap member, the outer keycap member comprising an outer body 105 and an outer sidewall (where tabs 145 are formed), the outer sidewall being disposed on the periphery of the outer body, the outer body being corresponding to the inner body, the outer sidewall covering a surface of the inner sidewall; and a character layer 110 disposed between the inner keycap member and the outer keycap member, the character layer comprising a character pattern disposed between the outer body and the inner body (Figs. 1-4 and paragraphs 32-34). 
Merminod does not teach the inner sidewall protruding from a surface of the inner body. However, Lai teaches a similar keycap that comprises inner keycap 18 and an outer keycap 16; the inner keycap has inner body and inner sidewall protruding from a surface of the inner body, and the outer keycap has an outer body and outer sidewall; 
Regarding claim 3, Merminod teaches the keycap wherein the inner keycap member 115 and the outer keycap member 105 are translucent (paragraph 44); the character layer comprises a shading part disposed between the outer body and the inner body (paragraph 35). 
Regarding claim 4, Merminod teaches the keycap wherein the character pattern is disposed on a surface of the shading part (paragraph 35).
Regarding claim 5, Merminod teaches the keycap wherein the shading part is carved with the character pattern (paragraph 32).  
Regarding claim 6, Merminod teaches the keycap wherein the character layer further comprises a coating 110c  disposed between the shading part and the inner keycap member 115 (Fig. 2 and paragraphs 31-32).  
Regarding claim 10, Merminod teaches the keycap wherein the inner keycap member comprises at least one inner keycap positioning part (the area where the tabs 145 are coupled); the outer keycap member 105 comprises at least one outer keycap positioning part 145; the outer keycap positioning part is engaged with the corresponding inner keycap positioning part (Fig. 3 and paragraph 34).  
Regarding claim 11, Merminod teaches the keycap comprising: an inner keycap member 115 comprising an inner body 115 and four inner sidewalls disposed on four sides of the inner body; at least one of the four inner sidewalls comprising an inner 
Merminod does not teach the inner sidewall extending downward from the inner body and at least one of the sidewalls having a bottom surface not co-planer with a bottom surface of the inner body. However, Lai teaches a similar keycap that comprises inner keycap 18 and an outer keycap 16; the inner keycap has inner body and inner sidewalls extending downward from the inner body, and at least one of the sidewalls having a bottom surface not co-planer with a bottom surface of the inner body (annotated figure below).It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Lai in the keyboard of Merminod to provide a more secure keycap structure.

    PNG
    media_image1.png
    443
    686
    media_image1.png
    Greyscale

Regarding claim 12, Merminod teaches the keycap wherein the character layer 110 is disposed on a joining surface where the inner keycap member 115 connects to the outer keycap member 105 (Figs. 1-4 and paragraph 32-34).
Regarding claim 14, Merminod teaches the keycap wherein the outer keycap positioning part 145 and the inner keycap positioning part (the area where the tabs 145 are coupled) are connected by an engagement of a bump and a recess (Fig. 3 and paragraph 34).  

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Merminod and Lai as applied in claim 1 and further in view of Stringer, et al. (US 20160049266). 
Regarding claims 2 and 13, Merminod teaches the keycap wherein the character layer 110 is disposed between the outer body 105 and the inner body 115 OR disposed on the inner body (Figs. 1-4 and paragraphs 30-34). 
Merminod does not teach the character layer being disposed on the inner sidewall OR the character layer being further disposed between the four outer sidewalls and the four inner sidewalls. However, Stringer teaches a similar keyboard that comprises a keycap with an inner body 205 and outer body 201, the inner body has four sidewalls, and the outer body takes the same shape as the inner body which makes it to have four sidewalls 207; a character layer is formed as part of the outer body or the fabric 201 , the character layer is disposed between the outer body and the inner body including the sidewalls of both the inner body and the outer body (Fig. 2 and paragraphs 22, 52).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Stringer in the keycap of Merminod to provide a better illuminated keyboard.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Merminod and Lai as applied in claim 1 and further in view of Yang et, al. (US. Pat. 10,340,100).
Merminod does not teach the first and the second connecting parts and the spacers. However, Yang teaches a similar keycap that comprises an inner body 212 with a first connecting part 2122 that comprises two separate first connector 2122; each of the first connectors comprises a connecting hole (the bottom opening) and a receiving hole (the top opening) communicating with the 24connecting hole; a width of the , as required by claim 7;  wherein the inner body comprises a second connecting part 2123 opposite to the first connecting part; the second connecting part comprises two separate second connectors; each of the second connectors comprises a coupling slot having an opening facing the inner sidewall away from the first connecting part (Fig. 5), , as required by claim 8;  wherein the inner body comprises: a first spacer disposed between the two first connectors; a second spacer disposed between the two second connectors; a limitation structure 2121 disposed on one side of the first connecting part with a gap exists therebetween; a third spacer disposed in the center of the inner body; and a plurality of niches disposed on the periphery of the third spacer (Fig. 5), , as required by claim 9.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Yang in the keycap of Merminod to provide a more secure keycap.


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Merminod in view of Leong, et al. (US 20150090571) and Lai, et, al. (US20210193411).
Regarding claim 15, Merminod teaches a  keyswitch, comprising: a base plate 310; an elastic member 120; a keycap (105, 115), disposed on the elastic member, wherein the keycap, comprising: an inner keycap member 115 comprising an inner body (top surface of 115) and inner side wall (sidewall of 115); an outer keycap member 105 disposed on the inner keycap member and comprising an outer body (top surface of as required by claim 15; and the backlight module disposed on a surface of the base plate 288 away from the circuit 286, wherein light from the backlight module transmits through the character pattern (Figs. 1-3), as required by claim 16.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Leong in the keycap of Merminod to function as intended as switch device and to provide an illuminated keyboard.
Merminod does not teach the inner sidewall extending toward the base plate. However, Lai teaches a similar keycap that comprises inner keycap 18 and an outer keycap 16; the inner keycap has inner body and inner sidewalls extending toward the base 12 (annotated figure below).It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Lai in the keyboard of Merminod to provide a more secure keycap structure.
Regarding claim 17, Merminod teaches the keyswitch wherein the character layer 110 is formed on an outer surface 105 of the inner keycap member or an inner surface of the outer keycap member (Figs. 1-4 and paragraphs 30-34).
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that the waterproof film 16 of Lai’s keycap is distinct from the outer keycap member 11 of applicant’s claimed invention. However, the examiner cannot concur. The outer keycap of Lai meets what the claims required. The outer keycap 16 has a main body and sidewalls extending from the main body. The outer keycap is disposed or assembled on the surface of the inner keycap 18 to completely cover the inner keycap including the sidewalls, and together form a single structure. The outer keycap extending to cover the support surface of the keyboard does not make it different than the claimed outer keycap as recited in claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/           Primary Examiner, Art Unit 2833